Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 1 of 11 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

                                                   CASE NO.:
CONNIE RECKART,

               Plaintiff,
vs.

LINDA M. WERLEIN, individually and
d/b/a EURO PROS K-9 CENTER,

               Defendant.
                                               /

        PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, CONNIE RECKART (hereinafter “Plaintiff”), brings this action for

violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, against Linda M. Werlein,

individually and doing business as Euro Pros K-9 Center (hereinafter “Defendant”),

and alleges as follows:

                                       PARTIES

      1. Plaintiff Connie Reckart was employed by Defendant from approximately

December 10, 2019 to March 1, 2020. She worked out of Defendant’s dog training

and boarding facility, where Defendant Werlein also maintained her personal

residence, at 35571 SR 70 East, Myakka City, Florida 34251.

      2. Defendant Linda M. Werlein is an individual who, at all times material hereto,
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 2 of 11 PageID 2




resided at 35571 SR 70 East, Myakka City, Florida 34251.

   3. Defendant Werlein is also the sole proprietor of a dog training and boarding

company named “Euro Pros K-9 Center,” (hereinafter “Euro Pros”) which has a

principal place of business at 35571 SR 70 East, Myakka City, Florida 34251.

   4. At all times material hereto, Defendant exerted control over Euro Pros’

employees, pay practices and policies. Defendant was involved in the day-to-day

operations of the business and maintained direct responsibility for the supervision of

Plaintiff.

                      JURISDICTIONAL ALLEGATIONS

   5. This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. § 1331, because this action involves federal questions under the FLSA, the

ADA, and Title VII of the Civil Rights Act.

   6. This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a), as the state law claims are related to Plaintiff’s

federal claims and arise from the same case or controversy as Plaintiff’s federal

claims.

   7. This Court has original and personal jurisdiction over this action because

Defendant is engaged in business within the State of Florida, and the action

complained of occurred in Florida.

   8. Venue is proper in the Tampa Division of the Middle District of Florida
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 3 of 11 PageID 3




pursuant to 28 U.S.C. § 1391(b)(2) and Rule 1.02(c) of the Local Rules for the

United States District Court, Middle District of Florida, because the events giving

rise to these claims occurred in this jurisdiction and Defendant conducts business in

this jurisdiction.

                               FLSA COVERAGE

   9. At all times material hereto, Defendant was an employer within the meaning

of 29 U.S.C. § 203(d).

   10. At all times material hereto, Defendant was an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of 29

U.S.C. §§ 203(r) and 203(s) of the FLSA because it had employees engaged in

commerce.

   11. Furthermore, at all times material hereto, Defendant had, and continues to

have, an annual gross business volume in excess of the statutory standard.

   12. At all times material hereto, Defendant exerted control over Euro Pros’

employees, pay practices, and policies. Defendant was involved in the day-to-day

operations of Euro Pros’ business and maintained direct responsibility for the

supervision of Plaintiff.

   13. At all times material hereto, Plaintiff was an employee of Defendant, who was

engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. § 206-207. For example, employees employed by Defendant utilized training
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 4 of 11 PageID 4




devices, tools, and materials that were purchased from outside of Florida and moved

in interstate commerce. Further, employees employed by Defendant provided

services to customers who resides both inside and outside of Florida.

   14. Plaintiff’s duties as an employee of Defendant consisted of training dogs,

assisting with the training of dogs, cleaning dog kennels, and providing other

services to Defendant’s facilities as directed by Defendant. Plaintiff used and utilized

training devices, tools, and materials that were purchased from outside of Florida

and moved in interstate commerce. Further, Plaintiff provided services to customers

who resides both inside and outside of Florida. Accordingly, Plaintiff was involved

in interstate commerce

                           GENERAL ALLEGATIONS

   15. Plaintiff began working for Defendant on December 10, 2019. She was hired

to assist with dog training, cleaning Defendant’s facilities, walk dogs, and complete

any other tasks directed by Defendant.

   16. At the time Plaintiff was hired, Defendant agreed to pay her $10.00 per hour.

   17. On or around February 2020, Plaintiff’s hourly rate was increased to $12.00

per hour.

   18. Throughout her employment, Plaintiff worked, on average, fifty-five (55)

hours per week.

   19. Throughout Plaintiff’s employment, Defendant maintained a policy and
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 5 of 11 PageID 5




practice of willfully refusing to pay Plaintiff for any hours worked over forty (40)

per workweek.

   20. Defendant Werlein specifically told Plaintiff during her employment not to

report any hours worked over forty (40) each week. If she did report hours over forty

(40) worked during any workweek, Plaintiff would not be paid.

   21. As an employee, Plaintiff was non-exempt from the Fair Labor Standards

Act’s provisions regarding overtime wages.

   22. Upon information and belief, the records, to the extent they exist, concerning

the number of hours and amounts paid to Plaintiff are in the possession, custody, and

control of Defendant.

   23. Aa a female employee, Plaintiff is a member of a protected class within the

meaning of Title VII of the Civil Rights Act.

   24. Defendant was Plaintiff’s employer within the meaning of Title VII of the

Civil Rights Act, in that they employed fifteen (15) or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding

calendar year.

   25. During Plaintiff’s employment, she was subjected to a hostile work

environment on the basis of gender by Defendant Werlein.

   26. Examples of the hostility and abuse Plaintiff was subjected to include, but are

not limited to:
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 6 of 11 PageID 6




      a. Defendant Werlein would routinely force Plaintiff to eat lunch with her

          during the work day. While eating lunch, Defendant Werlein would

          continuously fondle and pick at the pubic hair in and around her vagina,

          making no effort to disguise what she was doing or to cover herself.

          Plaintiff would repeatedly ask Ms. Werlein to stop, because it made

          Plaintiff feel very uncomfortable, however Defendant refused;

      b. Another female Euro Pros manager would consistently walk around the

          property during working hours without wearing a shirt, bra, or any other

          type of clothing on the top half of her body. Plaintiff reported this behavior

          to Ms. Werlein, telling her that it made her feel very uncomfortable,

          however Ms. Werlein refused to take any corrective action;

      c. On numerous occasions, Ms. Werlein would physically strike Plaintiff.

          Ms. Werlein never physically struck any of the male employees. On one

          such occasion, Ms. Werlein was attempting to correct the method Plaintiff

          was using to train a dog to walk off-leash, and forcefully hit her arm and

          hand in disapproval. On another occasion, while ranting about the Nazi

          party of Germany, Ms. Werlein physically shoved Plaintiff for disagreeing

          with her various points of view.

   27. The working environment Plaintiff was subjected to by Defendant was so

severe and pervasive that it altered the terms, conditions, and privileges of Plaintiff’s
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 7 of 11 PageID 7




employment.

   28. Specifically, Plaintiff was subjected to corporal punishment for what

Defendant considered ineffective technique in dog training. Moreover, Plaintiff was

forced to submit to sexually abusive and harassing behavior during work hours, as

described above, which were outside of her job duties and responsibilities.

   29. Despite complaining about each and every act of abuse, harassment and

discrimination she was subjected to, Defendant failed to correct, investigate, cure,

or alleviate the behavior of Ms. Werlein or the other employees in any way.

   30. On March 1, 2020, unable to continue working in the environment created by

Defendant, Plaintiff resigned her employment.

   31. All conditions precedent to filing this action have been satisfied or waived.

Specifically, Plaintiff was issued a Notice of Right to Sue by the Equal Employment

Opportunity Commission on February 8, 2021. That notice is attached hereto as

Exhibit “A.”

   32. Plaintiff has hired the undersigned law firm and agreed to pay them a fee.

         COUNT I: RECOVERY OF UNPAID OVERTIME WAGES

   33. Plaintiff incorporates and adopts all allegations contained within paragraphs

1-32 above into this Count, as if set out fully and completely herein.

   34. Plaintiff was an employee of Defendant pursuant to the FLSA.

   35. Plaintiff performed non-exempt job duties.
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 8 of 11 PageID 8




   36. Defendant was aware Plaintiff was performing non-exempt job duties.

   37. Plaintiff was entitled to be paid time and one-half her regular rate of pay for

each hour worked in excess of forty (40) per workweek.

   38. During her employment with Defendant, Plaintiff regularly worked overtime

hours but was not paid time and one-half compensation for same.

   39. Defendant’s refusal to pay Plaintiff one and one-half times her regular rate of

pay for all hours worked in excess of forty (40) per workweek was willful and

intentional, as described in this Complaint.

   40. As a result of Defendant’s willful, intentional, and unlawful acts in refusing

to pay Plaintiff time and one-half her regular rate of pay for each hour worked in

excess of forty (40) per workweek in one or more workweeks, Plaintiff has suffered

damages and is incurring reasonable attorneys’ fees and costs.

   41. Defendant was aware that Plaintiff performed non-exempt job duties but still

refused to pay Plaintiff overtime for hours worked over forty (40).

   42. Defendant did not maintain and keep accurate time records as required by the

FLSA for Plaintiff.

   43. Defendant failed to post required informational FLSA listings as required by

the FLSA.

   44. Defendant’s conduct was in reckless disregard of the overtime requirements

of the FLSA.
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 9 of 11 PageID 9




   45. Defendant willfully violated the FLSA.

   46. Plaintiff is entitled to liquidated damages.

  COUNT II: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

   47. Plaintiff incorporates and adopts all allegations contained within paragraphs

1-32 above into this Count, as if set out fully and completely herein.

   48. Plaintiff was a member of a protected class as a female employee.

   49. Plaintiff was an employee of Defendant within the meaning of the Civil Rights

Act.

   50. Defendant was Plaintiff’s employer within the meaning of the Civil Rights

Act.

   51. Plaintiff was subjected to unwelcome sexual harassment, as detailed in

paragraphs 25-30 of this Complaint.

   52. The harassment was based on Plaintiff’s sex, or alternatively, was of a sexual

nature.

   53. The harassment and abuse experienced by Plaintiff, detailed in paragraphs 25-

30 of this Complaint, was so sufficiently severe or pervasive that it altered the terms

and conditions of Plaintiff’s employment, and created a discriminatorily abusive

working environment.

   54. All of the harassment and abuse experienced by Plaintiff was either committed

by or condoned by Defendant herself. Accordingly, a clear basis for holding
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 10 of 11 PageID 10




Defendant liable exists.

   55. As a result of Defendant’s actions, Plaintiff has suffered damages, including

back pay, future lost wages, emotional distress, and attorneys’ fees and costs

incurred in bringing this action.

   56. Defendant’s conduct, as detailed in this Complaint, was intentional and

malicious. Accordingly, Plaintiff is entitled to an award of punitive damages.

                              PRAYER FOR RELIEF

      Based on the foregoing, Plaintiff hereby demands judgment against Defendant

on all counts herein, and further prays that the Court issue an Order awarding

Plaintiff the economic damages, non-economic damages, liquidated damages,

compensatory damages, punitive damages, and reasonable attorneys’ fees and costs

Plaintiff has and will incur in bringing this action, along with any and all other relief

that the Court deems just and appropriate.

                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all questions of fact raised by this Complaint and on all

other issues so triable.

DATED this 20th day of July, 2021, and respectfully submitted by:



                                         /s/ Nicholas J. Castellano, II
                                         Nicholas J. Castellano, II, Esq.
Case 8:21-cv-01754-MSS-SPF Document 1 Filed 07/20/21 Page 11 of 11 PageID 11




                                   Florida Bar Number: 0118601
                                   E-Mail: nick@buckmanandbuckman.com

                                   /s/ Y. Drake Buckman, II
                                   Y. Drake Buckman, II, Esq.
                                   Florida Bar Number: 0137634
                                   E-Mail:
                                   attorney@buckmanandbuckman.com

                                   BUCKMAN & BUCKMAN, P.A.
                                   2023 Constitution Blvd.
                                   Sarasota, FL 34231
                                   Telephone: (941) 923-7700
                                   Fax:        (941) 923-7736

                                   Attorneys for Plaintiff, Connie Reckart
